PER CURIAM:
This appeal must be quashed. The action was instituted by appellee as a holder in due course of a note made by appellant in favor of Scranton Lithographing, Inc., for appellant’s failure to honor its note when presented for payment. Appellant counterclaimed, alleging fraud, and joined Scranton Lithographing as an additional defendant. The case was tried before the lower court without a jury. The court found against appellant on all three claims. Appellant filed exceptions, which the lower court dismissed. Appellant has appealed from the order dismissing its exceptions. An order dismissing exceptions following a trial without a jury is like an order refusing a new trial. It is interlocutory and unappealable. Penstan Supply, Inc. v. Hay, 283 Pa.Super. 558, 424 A.2d 950 (1981).
Quashed.